Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 1 of 15 PageID 1940




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


    WAHEED NELSON,                                          CASE NO.: 8-19-cv-00449-CEH-JSS

           Plaintiff,

    vs.

    BOB GUALTIERI, Official Capacity as
    Sheriff of Pinellas County, Florida; FLORIDA
    DEPARTMENT OF CORRECTIONS;
    CORIZON, LLC a/k/a CORIZON HEALTH, INC;
    MAXIM HEALTHCARE SERVICES, INC. d/b/a
    MAXIM PHYSICIAN RESOURCES, LLC;
    MATTHEW SWICK, M.D.; ALL FLORIDA
    ORTHOPAEDIC ASSOCIATES, P.A.; and WITCHNER
    BELIZAIRE, M.D.,

           Defendants.
                                                        /

         DEFENDANT, MAXIM HEALTHCARE SERVICES, INC. d/b/a MAXIM
      PHYSICIAN RESOURCES, LLC’S, AMENDED ANSWER AND AFFIRMATIVE
           DEFENSES TO PLAINTIFF’S THIRD AMENDED COMPLAINT

           Defendant, MAXIM HEALTHCARE SERVICES, INC. d/b/a MAXIM PHYSICIAN

    RESOURCES, LLC (hereinafter “MAXIM”), by and through its undersigned counsel, hereby

    files its Amended Answer and Affirmative Defenses to Plaintiff’s Third Amended Complaint

    [DE 41].

           MAXIM denies each and every allegation of Plaintiff’s Third Amended Complaint not

    expressly or otherwise admitted below. MAXIM also specifically reserves the right to assert

    any additional affirmative defenses and matters in avoidance that may be disclosed during the

    course of additional investigation and discovery.



                                            Page 1 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 2 of 15 PageID 1941




              MAXIM’s response to the corresponding headings and each of the specifically

    numbered paragraphs of the Third Amended Complaint is as follows:

                                       Jurisdiction and Venue

              1.    Admitted for jurisdictional purposes only; otherwise, denied.

              2.    Admitted for jurisdictional purposes only; otherwise, denied

              3.    Admitted for jurisdictional purposes only; otherwise, denied.

              4.    No knowledge, therefore denied.

              5.    No knowledge, therefore denied.

                                                Parties

              6.    No knowledge, therefore denied.

              7.    No knowledge, therefore denied.

              8.    No knowledge, therefore denied.

              9.    Admitted that the SHERIFF contracted with MAXIM to provide supplemental

    staffing to provide healthcare services to the SHERIFF. Otherwise, no knowledge, therefore

    denied.

              10.   No knowledge, therefore denied.

              11.   Admitted only that GAIL MIRANDA NEWBY, ARNP was an Advanced

    Registered Nurse Practitioner licensed in the State of Florida and that GAIL MIRANDA

    NEWBY, ARNP owed Waheed Nelson a duty of care consistent with Florida law. Otherwise,

    no knowledge, therefore denied.

              12.   Admitted that Maxim Healthcare Services, Inc. d/b/a Maxim Staffing Solutions

    is a Maryland Corporation doing business in Florida. Admitted that Maxim Physician



                                             Page 2 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 3 of 15 PageID 1942




    Resources, LLC is a Maryland Corporation doing business in Florida. Admitted that the

    SHERIFF contracted with MAXIM to provide supplemental staffing to provide healthcare

    services to the SHERIFF and that MAXIM owed Waheed Nelson a duty of care consistent

    with Florida law. Otherwise, denied.

           13.    Denied that GAIL MIRANDA NEWBY, ARNP was an employee of MAXIM

    “at all times material” as GAIL MIRANDA NEWBY, ARNP was only an employee of

    MAXIM from June 4, 2014 until August 8, 2014.

           14.    Admitted only that MAURICO RANGEL, M.D., is a medical physician

    licensed in the State of Florida and that MAURICO RANGEL, M.D., owed Waheed Nelson a

    duty of care consistent with Florida law. Otherwise, no knowledge.

           15.    Admitted that MAURICO RANGEL, M.D., is a medical physician licensed in

    the State of Florida and that MAURICO RANGEL, M.D., owed Waheed Nelson a duty of care

    consistent with Florida law. Denied that MAURICIO RANGEL, M.D., was an employee of

    MAXIM “at all times material” as MAURICIO RANGEL, M.D. was only an employee of

    MAXIM from June 20, 2014 until July 30, 2014.

           16.    No knowledge, therefore denied.

           17.    No knowledge, therefore denied.

           18.    No knowledge, therefore denied.

           19.    No knowledge, therefore denied.

           20.    No knowledge, therefore denied.

           21.    No knowledge, therefore denied.

           22.    No knowledge, therefore denied.



                                            Page 3 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 4 of 15 PageID 1943




              23.   No knowledge, therefore denied.

              24.   No knowledge, therefore denied.

              25.   Denied.

              26.   Admitted only as to MAXIM, otherwise, no knowledge.

              27.   Denied MAXIM waived any condition precedent. Otherwise, no knowledge.

              28.   No knowledge, therefore denied.

              29.   No knowledge, therefore denied.

              30.   No knowledge, therefore denied.

                                   Common Allegations of Fact

              31.   No knowledge, therefore denied.

              32.   No knowledge, therefore denied.

              33.   No knowledge, therefore denied.

              34.   Denied as phrased.

              35.   Admitted that the SHERIFF contracted with MAXIM to provide supplemental

    staffing to provide healthcare services to the SHERIFF. Otherwise, no knowledge, therefore

    denied.

              36.   Denied.

              37.   Denied.

              38.   Denied.

              39.   Denied.

              40.   Denied.

              41.   Denied.



                                            Page 4 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 5 of 15 PageID 1944




           42.     No knowledge, therefore denied.

           43.     No knowledge, therefore denied.

           44.     No knowledge, therefore denied.

           45.     No knowledge, therefore denied.

           46.     No knowledge, therefore denied.

           47.     No knowledge, therefore denied.

           48.     No knowledge, therefore denied.

           49.     No knowledge, therefore denied.

           50.     No knowledge, therefore denied.

           51.     No knowledge, therefore denied.

           52.     No knowledge, therefore denied.

           53.     No knowledge, therefore denied.

           54.     No knowledge, therefore denied.

           55.     No knowledge, therefore denied.

           56.     No knowledge, therefore denied.

           57.     Denied.

                                         Causes of Action

                                          COUNT I
                                 Medical Negligence Against
     Bob Gaultieri, Official Capacity As Sheriff Of Pinellas County For Physicians, Nurse
                                  Practitioners And Nurses
                           (Respondeat Superior/Vicarious Liability)

           58. – 68.      The allegations of Count I do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 58.-68. is



                                            Page 5 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 6 of 15 PageID 1945




    required, it is denied for want of knowledge.

                                           COUNT II
                                   Medical Negligence Against
                Florida Department Of Corrections For Negligence For Its Physicians,
                                  Nurse Practitioners And Nurses
                             (Respondeat Superior/Vicarious Liability)

    69. - 78.         The allegations of Count II do not pertain to this Defendant and, accordingly, do

    not require a response. To the extent that a response to Paragraphs 69.-78. is required, it is

    denied for want of knowledge.

                                            COUNT III
                                     Medical Negligence Against
                                    WITCHNER BELIZAIRE, M.D.

              79. - 85.      The allegations of Count III do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 79.-85. is

    required, it is denied for want of knowledge.

                                             COUNT IV
                             Medical Negligence Against CORIZON, LLC
                              (Respondeat Superior/Vicarious Liability)

              86. - 94.      The allegations of Count IV do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 86.-94. is

    required, it is denied for want of knowledge.

                                       COUNT V
    Medical Negligence Against MAXIM HEALTHCARE SERVICES, INC. d/b/a MAXIM
                             PHYSICIAN RESOURCES, LLC
                         (Respondeat Superior/Vicarious Liability)

              95.     MAXIM realleges its responses to paragraphs 1 through 48 as if fully set forth

    herein.

              96.     Admitted only as to MAXIM’s actual employees. Otherwise, denied.


                                                Page 6 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 7 of 15 PageID 1946




           97.     Admitted only that MAXIM is vicariously liable for its actual employees.

    Otherwise, denied.

           98.     Denied.

           99.     Admitted that MAURICO RANGEL, M.D., and GAIL NEWBY, ARNP owed

    Waheed Nelson a duty of care consistent with Florida law. Otherwise, denied.

           100.    Denied.

           101.    Denied.

           102.    Denied, including subparts a) – n).

           103.    Denied.

           104.    Denied.

           105.    Denied.

                                           COUNT VI
                                    Medical Negligence Against
                                    MATTHEW SWICK, M.D.

           106. - 113.     The allegations of Count VI do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 106.-113. is

    required, it is denied for want of knowledge.

                                       COUNT VII
                                Medical Negligence Against
                     ALL FLORIDA ORTHOPAEDIC ASSOCIATES, P.A.
                       FOR DEFENDANT MATTHEW SWICK, M.D.
                          (Respondeat/Superior/Vicarious Liability)

           114. - 127.     The allegations of Count VII do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 114.-127. is

    required, it is denied for want of knowledge.



                                             Page 7 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 8 of 15 PageID 1947




                                          COUNT VIII
                   Constitutional Failure to Treat Pursuant to 42. U.S.C. 1983
                BOB GAULTIERI, Official Capacity As Sheriff Of Pinellas County

            128. - 134.     The allegations of Count VIII do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 128.-134. is

    required, it is denied for want of knowledge.

                                             COUNT IX
                     Constitutional Failure to Treat Pursuant to 42. U.S.C. 1983
                                 WITCHNER BELIZAIRE, M.D.

            135. - 140.     The allegations of Count IX do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 135.-140. is

    required, it is denied for want of knowledge.

                                             COUNT X
                     Constitutional Failure to Treat Pursuant to 42. U.S.C. 1983
                                          CORIZON, LLC

            141. - 160.     The allegations of Count X do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 141.-160. is

    required, it is denied for want of knowledge.

                                             COUNT XI
                     Constitutional Failure to Treat Pursuant to 42. U.S.C. 1983
                                         Defendant MAXIM

            160.    MAXIM realleges its responses to the Common Allegations, paragraphs 1

    through 57, as if fully set forth herein.

            161.    Admitted only that MAXIM contracted with the SHERIFF to provide medical

    services to inmates at the Pinellas County jail. Otherwise, denied.

            162.    Denied.



                                                Page 8 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 9 of 15 PageID 1948




           163.    Denied.

           164.    Denied, including subparts a) – h).

           165.    Denied.

           166.    Denied.

           167.    Denied.

                                            COUNT XII
                    Constitutional Failure to Treat Pursuant to 42. U.S.C. 1983
                                    MATTHEW SWICK, M.D.

           168. - 172.     The allegations of Count XII do not pertain to this Defendant and,

    accordingly, do not require a response. To the extent that a response to Paragraphs 168.-172. is

    required, it is denied for want of knowledge.

                                            Prayer for Relief

           A. Denied.

           B. Denied.

           C. Denied.

           D. Denied.

           E. Denied.

                                    AFFIRMATIVE DEFENSES

           1.      STATUTE OF LIMITATIONS. MAXIM affirmatively alleges that Plaintiff's

    action, which is found upon allegations of medical malpractice, is barred by the applicable

    statute of limitations set forth at Section 95.11(4)(b), Florida Statutes.

           2       PRE-EXISTING CONDITION. MAXIM affirmatively alleges that any injuries

    to Plaintiff resulted from a pre-existing condition unrelated to the medical care and treatment



                                              Page 9 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 10 of 15 PageID 1949




    rendered by MAXIM.

           3.      COMPARATIVE FAULT. MAXIM affirmatively alleges that this Defendant

    is not jointly liable for Plaintiff's damages in excess of any proportional responsibility that a

    jury may find against it, if any. Plaintiff has alleged that Bob Gualtieri, Official Capacity as

    Sheriff of Pinellas County, Florida Department of Corrections, Corizon, LLC, Matthew Swick,

    M.D., All Florida Orthopaedic Associates, P.A. and Witchner Belizaire, M.D. were also

    negligent in causing or contributing to the injuries and damages complained of. The negligence

    of MAXIM, other Defendants, and others not a party to this litigation, if any, should be

    compared and apportioned accordingly pursuant to the doctrines of comparative negligence

    and comparative fault as set forth in Section 768.81, Florida Statutes and applicable current

    Florida case law.

           4.      NEGLIGENCE OF NON-PARTIES. MAXIM affirmatively alleges that the

    injuries and damages claimed by Plaintiff may have been legally caused by the negligence of

    others not named by the Plaintiff herein. If true, then those parties should be included on the

    Verdict Form as Fabre v. Mesmer Defendants, and the fault of the named Defendants herein,

    if any, apportioned accordingly. Plaintiff has brought claims against Bob Gualtieri, Official

    Capacity as Sheriff of Pinellas County, Florida Department of Corrections, Corizon, LLC,

    Matthew Swick, M.D., All Florida Orthopaedic Associates, P.A. and Witchner Belizaire, M.D.

    Should any of these parties settle or otherwise not be a part of the case when the case is

    submitted to a jury at trial, MAXIM will seek to have those parties listed on the Verdict Form

    in accordance with the principles established in Fabre. Moreover, MAXIM specifically

    reserves the right to further amend this affirmative defense as discovery may warrant,



                                             Page 10 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 11 of 15 PageID 1950




    consistent with the principles in Nash v. Wells Fargo, 678 So.2d 1262 (Fla. 1996).

           5.      COMPARATIVE NEGLIGENCE. MAXIM affirmatively alleges that Plaintiff

    was negligent in causing or contributing to the injuries and damages alleged in Plaintiff’s Third

    Amended Complaint. Therefore, Plaintiff’s recovery, if any, should be apportioned pursuant

    to the doctrine of comparative negligence.

           6.      COLLATERAL SOURCES. MAXIM affirmatively alleges that in the event

    there is a determination of liability against MAXIM, it is entitled to a set off for all collateral

    sources or settlements paid or payable in accordance with Section 768.76, Florida Statutes and

    Florida case law.

           7.      ALTERNATIVE METHODS OF PAYMENT OF DAMAGE AWARDS.

    MAXIM affirmatively alleges that in the event there is a determination of liability against

    MAXIM, it is entitled to the benefits of Section 768.78, Florida Statutes, concerning

    alternative methods of payments of damage awards.

           8.      CONSTIUTIONAL CLAIMS AGAINST EMPLOYEE(S) OF MAXIM.

    MAXIM affirmatively alleges that as there is no viable constitutional claim against any

    employee of MAXIM, therefore the constitutional claim against MAXIM fails as a matter of

    law.

           9.      NO     VICARIOUS        LIABILITY       UNDER       SECTION      1983.    MAXIM

    affirmatively alleges that it is not vicariously liable for the unconstitutional acts of its

    employees or servants. The Third Amended Complaint attempts to subject MAXIM to

    vicarious liability which is not permitted in a § 1983 claim.




                                              Page 11 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 12 of 15 PageID 1951




            10.     POLICY, CUSTOM OF PRACTICE. Defendant affirmatively alleges that any

    injury alleged by Plaintiff or misconduct alleged against MAXIM did not result from a custom,

    policy or practice routinely in effect or put in place by MAXIM, nor were they committed or

    ratified by a policymaker. Additionally, MAXIM affirmatively alleges and asserts that the acts

    and/or omissions of MAXIM as alleged in the Third Amended Complaint are factually

    insufficient to state a cause of action against MAXIM because said actions do not rise to the

    level of establishing a custom, pattern or practice of deliberate indifference or misconduct

    which rises to the level of deliberate indifference as required by 42 U.S.C. § 1983.

            11.     NO CAUSAL CONNECTION TO A POLICY, CUSTOM OR PRACTICE.

    MAXIM affirmatively asserts that there is no causal connection between the alleged actions of

    MAXIM in the alleged deprivation of Plaintiff's civil or constitutional rights. No history of

    widespread abuse of any custom, policy or practice, formal or informal, exists sufficient to put

    MAXIM on notice of the potential for civil or constitutional violations.

            12.     DELIBERATE INDIFFERENCE. MAXIM affirmatively alleges that Plaintiff

    fails to state a cause of action for deliberate indifference under 42 U.S.C. § 1983. Specifically,

    the actions of MAXIM’s employees, even if true, constitute nothing more than negligence

    which does not state a claim for a violation of an individual's civil or constitutional rights under

    42 U.S.C. §1983.

            13.     FAILURE TO STATE A CLAIM. MAXIM affirmatively asserts that Plaintiff’s

    Third Amended Complaint fails to state claim upon which relief may be granted. Specifically,

    Plaintiff has incorrectly named MAXIM HEALTHCARE SERVICES, INC. d/b/a MAXIM




                                              Page 12 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 13 of 15 PageID 1952




    PHYSICIAN RESOURCES, LLC as a Defendant. MAXIM HEALTHCARE SERVICES,

    INC. and MAXIM PHYSICIAN RESOURCES, LLC are separate distinct legal entities.

           14.     NO DEPREVATION OF A CONSTITUTIONAL RIGHT. MAXIM

    affirmatively asserts that Plaintiff’s Third Amended Complaint fails because he has not been

    deprived a constitutional right.

           15.     PRE-TRIAL DETAINEE. MAXIM affirmatively asserts that at the time of the

    incident alleged in the Third Amended Complaint, WAHEED NELSON was a pre-trial

    detainee. Therefore, the Eighth Amendment is not implicated, and the Third Amended

    Complaint fails to state a cause of action for an Eighth Amendment violation.

           16.     FAILURE TO STATE CAUSE OF ACTION. MAXIM affirmatively asserts

    that Plaintiff failed to state a cause of action for medical malpractice in Count V of Plaintiff’s

    Third Amended Complaint. MAXIM additionally affirmatively asserts that Plaintiff failed to

    state a cause of action for failure to treat/deliberate indifference under 42 U.S.C. § 1983 in

    Count XI of Plaintiff’s Third Amended Complaint.

                                     DEMAND FOR JURY TRIAL

           MAXIM demands a trial by jury of all issues so triable.

                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing has been filed with the Clerk via the CM/ECF

    system, which will send notice of electronic filing to all attorneys on the attached Service List

    this 3rd day of October, 2019.

                                                   /s/ Julie A. Tyk
                                                   DAVID O. DOYLE, JR., ESQUIRE
                                                   Florida Bar No. 0084964



                                             Page 13 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 14 of 15 PageID 1953




                                       JULIE A. TYK, ESQUIRE
                                       Florida Bar No. 84493
                                       PEARSON DOYLE MOHRE & PASTIS, LLP
                                       485 N. Keller Road, Suite 401
                                       Maitland, Florida 32751
                                       (407) 647-0090 phone
                                       (407) 647-0092 facsimile
                                       Email: ddoyle@pdmplaw.com
                                       Secondary Email: jtyk@pdmplaw.com
                                       Additional Emails: jpreston@pdmplaw.com
                                                          lrover@pdmplaw.com
                                       Attorneys for Defendant, Maxim Healthcare
                                       Services, Inc.




                                   Page 14 of 15
Case 8:19-cv-00449-CEH-JSS Document 92 Filed 10/03/19 Page 15 of 15 PageID 1954




                                      SERVICE LIST

     Linda Bellomio Commons, Esquire        Attorney for Plaintiff
     Law Offices of Linda Bellomio Commons,
     P.A.
     P. O. Box 340261
     Tampa, FL 33694
     lcommons@aol.com
     lcommons@gmail.com
     dheiser1@gmail.com

     James V. Cook, Esquire                    Co-Counsel for Plaintiff
     Law Office of James Cook
     314 West Jefferson Street
     Tallahassee, FL
     cookjv@gmail.com

     Mindy McLaughlin, Esquire               Attorneys for Matthew Swick, M.D. & All
     Beytin, McLaughlin, McLaughlin, O’Hara, Florida Orthopaedic Associates, P.A.
     Bocchino & Bolin, P.A.
     1706 East 11th Avenue
     Tampa, FL 33605
     jvbarnes@law.fla.com
     law-fla@outlook.com

     Paul G. Rozelle, Esquire                  Attorney for Bob Gualtieri, Official
     Pinellas County Sheriff                   Capacity as Sheriff of Pinellas County
     General Counsel’s Office
     10750 Ulmerton Road
     Largo, FL 33778
     prozelle@pcsonet.com
     amarcott1@pcsonet.com

     Gregg Toomey, Esquire                     Attorney for Corizon, LLC and Florida
     The Toomey Law Firm, LLC                  Department of Corrections
     The Old Robb & Stucky Building
     1625 Hendry Street, Suite 203
     Fort Myers, FL 33901
     gat@thetoomeylawfirm.com
     alr@thetoomeylawfirm.com
     hms@thetoomeylawfirm.com




                                       Page 15 of 15
